OFFICE   OF   THE   ATTORNEY     GENERAL   bF   TEXAS

                             AUSTIN




Hon. H. Eauard Johnson
County Attornby
H00a cmntp
Oranburp,  Texas
         '?mdor tha oiro\prttuoo~ above related,
     is th eCo unty
                  Tr uo ur ~lntitloa t0 ha umal




          Arttale Sou,   a. 0.   5. or Tono,~ 19as, rale+urt
to th4 o0mdeslons   to be paid   allow&
                                 or      the aounty trea-
suru. and whioh fixes the maximum rate dllowable 83 com-
pensation to the oounty treasurer, reads fn part as follore:
          "....?or~raoeiring all moneys, other than
     aohool iands, for the oounty, not exceedin&
     two and one-half par aout, and not oxouding
     tro and one-half par oat for paying out the
     same; provided, that he shall reoelre no coa-
     missions ror reaeiring money from his preda-
     oessor nor for paying over soney to hi6 auo-
     oeesor in orfioe.~
          In allowIng oommlseiona to the oounty treasurer
within the maximum emount authorized and upon the percentage
fixed, it will be noted that the above etatute provides for
    Hon. H. Mw@.r4 Johneon, April 89, lQS9, Page 3


    such oo!missions to be paid 0s *m~nemP reoelvad and ,i,,
    "m0meye exp0nd.Q. Dndsr the rsoent ordsr of your Cm@&
    missiomsra~dourt and mush wurants issued, apparently;
    they are n0t issued r0r pment payment syainet Bawls
    hsltlin ths Road and Brfdgs Fund, but payable from pro-
    @as&s et bonds to be sold at a latsr date, and are msr8
    rria0n00 or uIdobtoans.ss
                            0r the          00nnt   and not intends&
    t0 be a oiroulating    mequm     88 to any/Toturent funds or
~,' the fmlaty. &oh   vsrrsats as runtions& as us11 as those
    18suad in 1956 1957 and lWk3 rer ssrtaln road nmohinsry,
    appear to be 8jlfiar4 @lms8frlsd, as aiaenoe or the
    oouaty isdobtdnsss or obl~atloas - no funds belOn&iE@
    tooh;~souuty being     asd   e    swh    fln8nolng~agsno~ msm-
           .
              ' Vndm.ths Ueoioioa O? IfsKiamsyvs. Bobinoan,
    rropat;r  $81&p, 64 Tax. UO, rhioh appsars applisabli to
    the abort    raeto, sush uswants as re&l8taridand aes-
    ortbo& above do aat ooastlt~ts     a disburmwnt   'or oouaty
    rum68 or Waeys*       pala cfgt. As said in the ?wclmsy
    *a-, mpn,
                “&ad   the eoqn$y OxsOuted lts.pomise
          to gay in any sther iam a speoifled 8m at
          a futpLq
                 ,j,date, ft oould.not be oontsndsd that
          upon .ltadelivery by the ~rsasursr he would
          be entitled to oolnnissionson it as for money8
          paid cab."

                 resgeatfully advise that it is the opinion
              z:le
    or this Department that a county treasurer is not en-
    titled to commissions on scrip or warranto merely re-
    gistered and to be converted later into time warrants
    and where such time warrants become due and are paid
    by.funds of finance agenoy other than oounty funds,
    likswise, no oommis~ion Is payable.
    Eon. Ii.BW@rd Johnson, April BQ, 19Sft,Pa&s 4


                ,?ruetingthe abort anawer~ pur   qxvmtion,
    II*remain
                                   Your8 very truly




.